Citation Nr: 1426809	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO. 11-32 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to October 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).

In July 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

In a December 2013 rating decision, the RO granted entitlement to service connection for bilateral hearing loss and assigned a 30 percent disability rating.  The Veteran has not appealed the decision granting a 30 percent rating.  As such, this disposition constitutes a complete grant of the benefit sought and the issue is no longer before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The most persuasive and credible evidence of record shows that the Veteran's tinnitus is not causally or etiologically related to an in-service event, injury, or disease and did not have its onset in active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b), 7105(e) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in July 2009 satisfied the duty to notify provisions with respect to the service connection claim and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the service treatment records, the reports of VA examinations, along with VA treatment records, private treatment records, and lay evidence.

The Veteran also testified at a July 2013 hearing before the undersigned VLJ.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2013) requires that the VLJ or DRO who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at the Board hearing by an accredited representative of the Alabama Department of Veterans Affairs.  During the Veteran's hearing, the VLJ and the Veteran's representative asked the Veteran questions about the nature and etiology of his tinnitus.  The VLJ asked the Veteran about the progression and onset of the disability and whether he was receiving treatment outside of VA.  The record was also held open so that the Veteran could submit additional evidence to substantiate his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Additionally, the Veteran's claim was remanded in September 2013 to schedule the Veteran for an appropriate VA examination and to obtain any outstanding VA treatment records.  The record contains additional VA treatment records from the Birmingham VAMC since November 2011.  The record also reflects that a VA examination was completed on October 2013 in accordance with the remand directive.  The examination contains adequate and sufficient results and findings on which to decide the Veteran's tinnitus claim.  As such, the Board finds that the September 2013 remand directives were substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

VA also satisfied its duty to obtain a medical examination when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in February 2010 and October 2013.  The Board finds that the VA examinations, taken as a whole, were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, and fully reviewed all medical evidence of record.  The October 2013 examiner elicited a history of the Veteran's tinnitus and provided an opinion that is supported by the evidence of record.  Moreover, neither the Veteran nor his representative has challenged the adequacy of the examinations.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II. Service Connection - General

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection may also be established by continuity of symptomatology after service under 38 C.F.R. § 3.303(b).  However, the Federal Circuit recently held that continuity of symptomatology under § 3.303(b) applies only to chronic diseases listed in § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Tinnitus is not listed as a disease under 38 C.F.R. § 3.309 as a chronic disease.

III. Service Connection - Tinnitus

The Veteran contends that he was exposed to acoustic trauma during service, and that his current tinnitus is the result of that acoustic trauma.  In his November 2011 substantive appeal, the Veteran asserted that his tinnitus is the result of his constant exposure to loud noise and rifle fire during service without any type of hearing protection.  He claims that any type of constant noise exposure will cause hearing damage.  At his July 2013 hearing before the Board, the Veteran testified that he was exposed to mortar fire and over a thousand rounds of artillery fire while serving in combat and on the front line in Korea.  He stated that he did not wear any type of hearing protection.  The Veteran also testified that although he could not remember exactly when his tinnitus started, he currently experiences roaring sound in his ears, likened to the sound of a refrigerator or air-conditioner running.  In this regard, the Board acknowledges that tinnitus, by definition, is "subjective," as its existence is generally determined by whether or not the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, through his testimony and lay statements the Veteran has established a current tinnitus disability.

The Veteran's DD-214 shows that he served on active duty in the U.S. Army with the infantry.  Although military occupational specialty is not noted, he received a Combat Infantry Badge.  Thus, his claimed noise exposure is consistent with the circumstance of his combat service notwithstanding the fact that there is no official record of such incurrence.  38 U.S.C.A. § 1154(b).  As such, extensive military noise exposure has been established in this case.

The Veteran was provided a VA audiology examination in February 2010 in conjunction with the claims on appeal.  However, the examiner noted that the Veteran did not report tinnitus at that time.  In accordance with the September 2013 remand directives, a second VA examination was conducted in October 2013.  The examination report reflects that the Veteran complained of intermittent tinnitus with its first onset approximately 15 years prior.  The examiner concluded that based on the Veteran's reported timeframe of onset being about 15 years ago (which is at least 45 years after active service) is it less likely than not related to his military noise exposure.

Based on the evidence, it is less likely as not that the Veteran's presently diagnosed tinnitus is related to his in-service noise exposure.  The Veteran has not asserted that he has experienced tinnitus since separation nor did he report symptoms of tinnitus at his October 1952 separation examination or June 1963 National Guard medical examination.  The October 2013 VA examination report reflects that his tinnitus symptoms began approximately 15 years earlier, which as the examiner correctly pointed out, is at least 45 years following separation.  The Board realizes that the mere fact that there is no documentation of symptoms for years after service, such as in the way of treatment records, is not altogether dispositive, but it is nonetheless probative evidence to be considered in deciding this claim and may be viewed as evidence against it.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Further, the October 2013 VA examiner opined that the Veteran's tinnitus was less likely as not related to his military service.  The record does not contain a positive medical opinion linking the Veteran's tinnitus to his confirmed in-service noise exposure.  While the Veteran is competent to identify symptoms of tinnitus, he has not demonstrated the necessary medical expertise required to provide an opinion as to the etiology of tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As there is no competent evidence of a nexus or link between the claimed in-service noise exposure and the Veteran's tinnitus, the claim must be denied.

Finally, as the weight of the evidence is against the claim for service connection, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


